Case 1:16-cr-00028-JPJ-PMS Document 218 Filed 05/14/20 Page 1 of 6 Pageid#: 1303




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
                                                 )     Case No. 1:16CR00028-001
                                                 )
  v.                                             )     OPINION AND ORDER
                                                 )
  ANGEL SOLIZ, SR.,                              )     By: James P. Jones
                                                 )     United States District Judge
                   Defendant.                    )

       Sara Bugbee Winn, Assistant United States Attorney, Roanoke, Virginia, for
 United States; Lisa M. Lorish, Assistant Federal Public Defender, Charlottesville,
 Virginia, for Defendant.

       The defendant, a federal inmate previously sentenced by this court, has filed

 a motion seeking compassionate release from his sentence.       The motion is filed

 pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

 Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits a reduction

 in sentence after considering the factors set forth in 18 U.S.C. § 3553(a) and if the

 court finds “extraordinary and compelling reasons warrant such a reduction” and the

 reduction “is consistent with applicable policy statements issued by the Sentencing

 Commission.” The defendant’s motion has been fully briefed and is ripe for

 decision.
Case 1:16-cr-00028-JPJ-PMS Document 218 Filed 05/14/20 Page 2 of 6 Pageid#: 1304




                                           I.

       Defendant Soliz was sentenced by this court by judgment entered December

 14, 2016, after pleading guilty to conspiring to distribute and possess with intent to

 distribute methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C).

 He was determined to have a sentencing guideline range of 324 to 405 months, based

 on a total offense level of 38 and a criminal history category of IV, but was sentenced

 to the statutory maximum of 240 months imprisonment. Soliz was 56 years old

 when sentenced. While incarcerated prior to his sentencing, he was diagnosed and

 treated for hypertension, hyperlipidemia, hypothyroidism, diabetes, and end stage

 kidney disease secondary to longstanding diabetes. He received hemodialysis three

 days per week. Presentence Investigation Report ¶ 88, ECF No. 155.

       Soliz is incarcerated at FMC Devens, which includes a Bureau of Prisons

 medical center. On August 19, 2019, he filed with the Warden of the institution a

 request for compassionate release based “on being medically terminal.” Emergency

 Mot. Attach. 13, ECF No. 210-1. The Warden denied the request on September 3,

 2019, stating as follows:

       A review of your request indicates that your circumstances are not
       extraordinary or compelling. It has been determined that you do not
       have a terminal medical condition with a life expectancy of 18 months
       or less. While you do have a condition with an end-of-life trajectory,
       you do not have end-of-life indicators that would establish a prognosis
       of terminal. You have a medical history of end stage renal disease on
       hemodialysis,    hypertension,     paroxysmal      atrial   fibrillation,
       hypothyroidism, anemia of chronic disease, diabetes, diabetic
                                          -2-
Case 1:16-cr-00028-JPJ-PMS Document 218 Filed 05/14/20 Page 3 of 6 Pageid#: 1305




       polyneuropathy, obstructive sleep apnea, colonic polyps, gastro-
       esophageal reflux disease without esophagitis, and coronary artery
       disease. Your medical conditions are treatable and FMC Devens is able
       to manage your medical needs at this time.

 Id. Soliz sought to administratively appeal the Warden’s denial, but his appeals were

 rejected, apparently on the grounds that they were untimely.

       On April 14, 2020, Soliz filed a pro se motion in this court seeking a reduction

 in his sentence based on his end stage kidney disease and the ongoing coronavirus

 pandemic. The court appointed the Federal Public Defender to represent Soliz. In

 its response to Soliz’s motion, the United States argues that Soliz had not exhausted

 his administrative remedies because of his faulty appeals, and because his

 administrative request did not include the risk of the Covid-19 disease.

 Alternatively, it contends that the Bureau of Prisons has adopted adequate policies

 to protect inmates and staff from infection. Soliz’s counsel argues that Soliz has

 exhausted any administrative remedy required by his request to the Warden and

 disputes the contention that the Bureau of Prisons is adequately protecting inmates

 such as Soliz, whose medical conditions place him at a higher risk of infection.

                                          II.

       The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days



                                         -3-
Case 1:16-cr-00028-JPJ-PMS Document 218 Filed 05/14/20 Page 4 of 6 Pageid#: 1306




 from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier.” § 3582(c)(1)(A).

       The regulations adopted by the Bureau of Prisons provide that when an

 inmate’s request under § 3582(c)(1)(A) is denied by the warden, the inmate may

 appeal the denial through the Administrative Remedy Procedure (ARP). 28 C.F.R.

 § 571.63(a) (2018). The ARP provides for an appeal by the inmate within 20 days

 to the appropriate Regional Director, and from there within 30 days to the General

 Counsel of the Bureau of Prisons. Id. at § 542.15(a). A denial by the General

 Counsel constitutes a final administrative decision. Id. at § 571.63(b).

       I have held that the proper interpretation of § 3582(c)(1)(A) is to excuse full

 exhaustion of administrative remedies “only if 30 days have elapsed without any

 response by the Bureau of Prisons to the inmate’s request.” United States v. Nance,

 7:92CR00135, 2020 WL 114195, at *2 (W.D. Va. Jan. 10, 2020) (citing United

 States v. Bolino, No. 06-cr-0806 (BMC), 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2,

 2020). In other words, when a warden denies an inmate’s request within 30 days,

 the inmate needs “to exhaust his administrative remedies to appeal the warden’s

 denial before filing.” United States v. Brummett, No. 6:07-103-DCR, 2020 WL

 1492763, at *1 (E.D. Ky. Mar. 27, 2020). Accord, e.g., United States v. Eisenberg,

 No. 16-cr-157-LM, 2020 WL 1808844, at *1 (D.N.H. Apr. 9, 2020); United States

 v. Mattingley, No. 6:15-cr-00005, 2020 WL 974874, at *3 (W.D. Va. Feb. 28, 2020);


                                           -4-
Case 1:16-cr-00028-JPJ-PMS Document 218 Filed 05/14/20 Page 5 of 6 Pageid#: 1307




 United States v. Hilton, No. 1:18cr324-1, 2020 WL 836729, at *2 (M.D.N.C. Feb.

 20, 2020).

        There are cases to the contrary. See, e.g., United States v. Haney, No. 19-cr-

 541 (JSR), 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13, 2020) (holding that the

 statute allows an inmate the choice of either fully exhausting all administrative

 remedies or “simply to wait 30 days after serving his petition on the warden at his

 facility before filing a motion in court”). However, I find requiring full exhaustion

 unless the warden does not respond within the time limit imposed more likely

 corresponds with congressional intent.        It balances the advantage of prompt

 consideration of an inmate request with the equal advantage to the inmate of

 permitting further review of the warden’s denial by officials who are likely to have

 a broader view of the policies involved. If the interpretation were otherwise, there

 would be no reason for the statute’s express condition of full exhaustion of

 administrative remedies. Congress would merely have provided that an inmate’s

 motion can be filed any time after 30 days from his submission to the warden. If

 denied or not acted upon, the inmate could then file his motion in the sentencing

 court or if he felt he might fare better administratively, wait for the warden’s

 response and pursue his administrative appeals, with the option at any time of

 abandoning the administrative process and filing his motion.




                                         -5-
Case 1:16-cr-00028-JPJ-PMS Document 218 Filed 05/14/20 Page 6 of 6 Pageid#: 1308




       Accordingly, I do not accept Soliz’s argument that the fact that 30 days has

 passed since he filed a request with the Warden satisfies the exhaustion requirement,

 or that the request that he filed was sufficient to cover the added ground of the Covid-

 19 risk, a risk that was unheard of at the time of his request to the Warden. I will

 deny the motion because of the movant’s failure to exhaust all administrative rights

 to appeal.

                                              III.

       For the reasons stated, it is ORDERED that the defendant’s motion, ECF No.

 210, is DENIED.

                                                 ENTER: May 14, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                           -6-
